Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2020 has been entered.

Claims 37-48 are pending and being acted upon in this Office Action.  

Priority
Applicant’ claim priority to provisional application 61/761,641, filed February 6, 2013 and 61/730,906 filed November 28, 2012, is acknowledged.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 8, 2021 and August 18, 2020 have been considered by the examiner and an initialed copy of the IDS is included with this Office Action.  

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it 


Claims 37-48 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   This is New Matter. 
The Written Description Guidelines for examination of patent applications indicates, “the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical characteristics and/or other chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show applicant was in possession of the claimed genus.” (see MPEP 2163).
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (pg 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (pg 1116).
In this case, the recitation of “186R” in claim 37 part e) has no support in the specification and the claims as originally filed.  This is new matter. 
The original Table 8 Design 14 at p. 59 and the amended Table 8, numbering according to Kabat, filed June 8, 2018 disclose D148G, S181R for the first heavy chain (H1), see Table 8 reproduced below for Applicant’s convenience. 

    PNG
    media_image1.png
    237
    596
    media_image1.png
    Greyscale


It is not apparent that the position S181R in Table 8, design 14 H1 could become 186R in claim 37 part e, numbering according to Kabat.  
Even assuming, arguendo, that position 186R, numbering according to Kabat, in the claim is correct (not a typographical error), then the position S181R in Table 8, numbering according to Kabat, is incorrect and vice versa. 
Therefore, there is insufficient written description for “186R” in claim 37 part e) at the time the invention was made and as disclosed in the specification as filed under the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. 

Applicant's arguments filed August 18, 2020 have been fully considered but they are not persuasive.
Applicant respectfully points out that the footnote to Table 8 notes that the “Residue numbering for these designs is the same as noted for Table 10 below.” Paragraph [00183] of the specification was amended in the response filed March 16, 2020, to recite “Residue numbering in Table 10 is according to Rabat” Therefore, the numbering in Table 8 is according to Rabat.
To reconcile the numbering systems, Applicant submits the enclosed Exhibit A, which was also submitted in the related application (App. No. 14/092,804) in the response filed March 10, 2016, and is reproduced below.
Appendix A: Designs from Tables 8 and 10, numbering according to Kabat
Design
Hl mutation
L1 mutation
H2_mutation
L2_mutation
14
D146GS186R
Q124EQ160ET178D
K145E D146G Q179D S 188L
Q124R Q160K T17 8R

As can be seen above, Design 14 comprises amino acid substitutions 146G and 186R in H1, amino acid substitutions 124E, 160E and 178D in LI, amino acid substitutions 145E, 146G, 179D, and 188L in H2, and amino acid substitutions 124R, 160K and 178R in L2, as recited in claim 37(e).
Therefore, because the claims have support in the application as filed, the claims do not add new matter and comply with the statute.

Contrary to applicant’s assertion that Table 8, design 14 comprises amino acid substitutions 146G and 186R in H1 (Appendix A), Table 8 in amendment filed June 8, 2018 discloses design 14 comprises amino acid substitutions 146G and 181R in H1. 

    PNG
    media_image1.png
    237
    596
    media_image1.png
    Greyscale

 It is not apparent that the position S181R in Table 8, design 14 H1 could become 186R in claim 37 part e, numbering according to Kabat.  
Even assuming, arguendo, that position 186R, numbering according to Kabat, in the claim is correct (not a typographical error), then the position S181R in Table 8, numbering according to Kabat, is incorrect.  If position S181R in Table 8 is correct, then position 186R recited in claim 37 is incorrect.  Which is it?   Therefore, there is insufficient written description for “186R” in claim 37 part e) at the time the invention was made and as disclosed in the specification as filed under the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.   

Conclusion
No claim is allowed.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on 9:00 a.m. to 6:30 p.m.  The examiner can also be reached on alternate alternative Friday from 9:00 a.m. to 5:30 p.m.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644